UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 11-6592


CURTIS D. SHULER,

                Plaintiff - Appellant,

          v.

RICHARD   NEELY,   Superintendent,   Lanesboro Correctional
Institution; C. W. CLARK, Supervisor, Food Management,
Lanesboro Correctional Institution; J. BENNETT, Supervisor,
Programs, Lanesboro Correctional Institution,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:11-cv-00182-RJC)


Submitted:   August 25, 2011                 Decided:   August 30, 2011


Before MOTZ, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Curtis D. Shuler, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Curtis D. Shuler appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915A(b) (2006).        We have reviewed the record and conclude

there is no reversible error.                Accordingly, we affirm for the

reasons stated by the district court.                 See Shuler v. Neely, No.

3:11-cv-00182-RJC (W.D.N.C. Apr. 19, 2011).                    We dispense with

oral   argument   because       the    facts    and    legal     contentions    are

adequately    presented    in    the    materials       before    the   court   and

argument would not aid the decisional process.



                                                                         AFFIRMED




                                         2